Citation Nr: 1031305	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  04-05 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
fallen third metatarsals, bilateral, with bilateral intractable 
plantar keratosis, status post bilateral osteotomies and right 
gastocnemius muscle lengthening, with bilateral metatarsal 
hyperkeratosis and right third hammertoe.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from November 1977 to December 
1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the St. Petersburg 
RO.  

In May 2005, the Veteran testified at a hearing before a Decision 
Review Officer (DRO).  In March 2006, the Veteran testified 
before the undersigned at a hearing held in Washington, D.C.  
Transcripts of these hearings are of record. 

In May 2006 and July 2009, the Board remanded this case to the RO 
for additional development.

For the reason that follows, the Board again REMANDS this case to 
the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

In July 2009, the Board remanded this case to the RO for 
additional development, including to afford the Veteran a VA 
examination, during which an examiner was to determine the 
severity of the Veteran's service-connected foot disability and 
its effect on his employability.  On Remand, the RO complied by 
affording the Veteran the examination, but the report of that 
examination does not provide the information requested.  It is 
thus not in compliance with the REMAND.  At the start, the 
examiner ignored the Board's request to evaluate all 
abnormalities of the Veteran's feet, including flat feet, and 
indicated that the examination was not for flat feet.  In 
addition, the examiner did not the address the effect of the 
Veteran's service-connected bilateral foot disability on his 
employability.  The examiner's ability to address this matter was 
hampered because he was unable to differentiate the degree of the 
Veteran's foot pain due to service-connected foot disability 
versus that which was due to nonservice-connected disability.  

In such a case, the adjudicator is to afford the claimant the 
benefit of the doubt and attribute all symptoms to service-
connected disability.  See Mittleider v. West, 11 Vet. App. 181 
(1998) (finding that when it is not possible to separate the 
effects of the service-connected condition from a nonservice-
connected condition, under 38 C.F.R. § 3.102, such signs and 
symptoms must be attributed to the service-connected condition).  
Based on this fact, the examiner should consider all foot 
symptoms attributable to the service-connected foot disability 
and, with that in mind, provide the opinion the Board initially 
requested.

A REMAND by the Board confers on the appellant, as a matter of 
law, the right to  compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998). While the Board regrets 
continued delay in this case, it has no recourse but to once 
again remand the case to ensure the Veteran gets a complete 
examination.

This case is REMANDED for the following action:

1.  Afford the Veteran a VA foot 
examination for the purpose of determining 
the severity of his service-connected foot 
disability.  Advise the Veteran that it is 
his responsibility to report for the 
examination and that any failure to report 
thereto may negatively affect the 
disposition of his claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  Advise the examiner 
to review the claims file in conjunction 
with the examination and indicate in 
writing that he did so.  After conducting 
any indicated tests or studies and a 
physical evaluation, 

a)	note all foot symptoms, including those 
related to the Veteran's diabetes and pes 
planus; 

b)	indicate whether any nonservice-connected 
foot symptoms can be distinguished from 
the service-connected foot symptoms; 

c)	if not, attribute all symptoms that 
overlap to the service-connected 
bilateral foot disability for the purpose 
of providing an opinion; 

d)	specifically address whether the 
Veteran's flat foot disability is 
pronounced, with objective evidence of 
marked pronation, extreme tenderness of 
the plantar surfaces of the feet, marked 
inward displacement, severe spasm of the 
tendo achillis on manipulation, and 
whether the disability has or has not 
improved with the use of orthopedic shoes 
or appliances;

e)	describe the effect that the service-
connected bilateral foot disability has 
on the Veteran's employability and daily 
life; 

f)	provide detailed rationale, supported by 
findings of record, for each opinion 
expressed; and

g)	if an opinion cannot be expressed without 
resort to speculation, indicate in 
writing in the record why such is the 
case.

2.  Readjudicate the claim and, if the 
disposition remains unfavorable, issue a 
supplemental statement of the case.  

The Veteran has the right to submit additional evidence and 
argument on the remanded claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
L. J. N. Driever
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


